DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose, teach, or fairly suggest a hydraulic hammering device comprising a transmission member, a pushing piston behind the transmission member with a pushing chamber, a damping piston behind the pushing piston with a damping chamber, a drain circuit separated from the damping chamber and the pushing chamber by sliding contact between the device main body and the damping piston, a direction-restrictor provided in a high-pressure circuit between the damping chamber and the pushing chamber to restrict an outflow of hydraulic fluid, and a throttle in the drain circuit.  The prior art of record that comes closest to teaching these limitations is AAPA (Fig. 12 of Applicant’s drawings), Wallin (WO 2010/082871 A1), and Cong (CN 202788599U).  AAPA teaches a hydraulic hammering device comprising a transmission member, a pushing piston behind the transmission member with a pushing chamber, a damping piston behind the pushing piston with a damping chamber, and a drain circuit.  However, AAPA fails to teach the drain circuit separated from the damping chamber and the pushing chamber by sliding contact between the device main body and the damping piston (Fig. 12, the drain circuit 164 is not separated from the damping chamber and the pushing chamber because it is directly connected to the damping chamber and the pushing chamber), a direction-restrictor provided in a high-pressure circuit between the damping chamber and the pushing chamber to restrict an outflow of hydraulic fluid, and a throttle in the drain circuit.  Wallin teaches a hydraulic hammering device comprising a transmission member, a pushing piston behind the transmission member with a pushing chamber, and a drain circuit.  However, Wallin fails to teach a damping piston behind the 
Regarding claims 2-14, claims 2-14 are allowed because they depend from allowed claim 1.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541.  The examiner can normally be reached on Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731